DETAILED ACTION
Status of Claims
Claims 1-19 are currently pending and have been examined in this application. This communication is the first action on the merits.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because of the following informalities:
Line 14: “promotes an active and social play within professional” should read “promotes active and social play within the professional”;
Line 15: “interfering professional” should read “interfering with professional”;
Line 16: “lesser” should read “less”;
Line 19: “(FIG. 2)” should be removed.
Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1-19 are objected to because of the following informalities:
Claim 1, Page 27 Line 14: “image” should read “new photo” (see Claim Rejections – 35 U.S.C. 112 below).
Claim 3, Page 27 Line 22: “using an artificial” should read “uses an artificial”
Claim 3, Page 27 Lines 21-22: “wherein determining the context of the photo and caption of the second user” incorrectly refers to the corresponding Claim 1 limitation which reads “determining the context of the image and caption of the second user.” Please note that “the image” in Claim 1 has insufficient antecedent basis and is interpreted to recite “the new photo” (see Claim Rejections – 35 U.S.C. 112 below).
Claim 4, Page 27 Line 28 and Page 28 Line 2: “collaborators starts when” should read “collaborators, which starts when”;
Claim 6, Page 28 Line 10: “user can may further” should read “user may further”;
Claim 7, Page 28 Line 16: “report on the photo” should read “report the photo”;
Claim 7, Page 28 Line 17: “image of the first user” should read “photo of the first user”;
Claim 7, Page 28 Line 18: “report on the first user” should read “report the first user”;
Claim 11, Page 29 Line 4: “the second user” should read “a second user”
Claim 11, Page 29 Lines 11-12: “related to related to image” should read “related to the photo”;
Claim 11, Page 29 Line 13: “image” should read “photo”;
Claim 13, Page 29 Lines 22 and 24: “collaborators starts when” should read “collaborators, which starts when”;
Claim 13, Page 29 Line 23: “pre-define” should read “pre-defined”;
Claim 13, Page 29 Lines 26-28: “determine of the selected story content is conducted by online voting conducted over the network; or determine of the selected story content is conducted by the first user; and deleting remaining story content other than the determined story content” should read “determine story content selected through online voting conducted over the network; or determine story content selected by the first user; and delete remaining story content other than the selected story content”;
Claim 13, Page 30 Line 3: “report on the photo” should read “report the photo”;
Claim 13, Page 30 Line 5: “image of the first user” should read “photo of the first user”;
Claim 13, Page 30 Line 5: “report on the first user” should read “report the first user”;
Claim 14, Page 30 Line 8: “using an artificial” should read “uses an artificial”
Claim 15, Page 30 Line 12: “claim 1” should read “claim 11”;
Claim 19, Page 31 Line 7: “enable” should read “enabling”;
Claim 19, Page 31 Line 7: “related to related to image” should read “related to the photo.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The term “improve” in Claims 1, 11, and 19 is a relative term which renders the claims indefinite. The term “improve” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The limitation of “
Claims 1, 11, and 19 recite the limitation "new photo and the caption" on Page 27 Line 13, Page 29 Line 11, and Page 31 Line 7, respectively.  There is insufficient antecedent basis for this limitation in the claims. Furthermore, it is unclear whether the caption is the same caption uploaded by the first user, or a new caption uploaded by the second user. The examiner is using the remainder of the claim along with the specification for interpreting what is meant by the caption. The subsequent limitation in Claim 1 recites “determining the context of the image and caption of the second user.” Additionally, the specification discloses that the second user is enabled to recommend additional data, the additional data being a photo (or other media) with a caption for and related to the photo and caption of the first user [0010]. The specification further discloses that the additional data comprises one or more new photos and one or more new captions in addition to the new or existing photo and the caption [0018]. This leads the examiner to interpret the caption as a new caption uploaded by the second user. Therefore, for the purpose of compact prosecution, and in light of the “determining…” limitation and the specification, examiner is interpreting this limitation to recite “a new photo and a new caption.” Please see prior art rejections below.
Claims 2 and 12 recite the limitation "the photo or audio-video story concept" on Page 27 Line 19 and Page 29 Lines 17-18, respectively.  There is insufficient antecedent basis for this limitation in the claims. For the purpose of compact prosecution, examiner is interpreting this limitation to recite “a photo or audio-video story concept.” Please see prior art rejections below.
Claims 7 and 13 recite the limitation "the additional data" on Page 28 Lines 16 and 17 and Page 30 Line 4, respectively.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of compact prosecution, examiner is interpreting this limitation to recite “additional data received from the second user.” Please see prior art rejections below.
Claims 9 and 16 recite the limitation "the recommend additional data received from the second user of the plurality of collaborators" on Page 28 Lines 23-24 and Page 30 Lines 16-17, respectively. There is insufficient antecedent basis for this limitation in the claims. For the purpose of compact prosecution, examiner is interpreting this limitation to recite “additional data may be received from the second user of the plurality of collaborators, which is different…” Please see prior art rejections below.
Claim 13 recites the limitation "the change suggested by the second user" on Page 29 Line 29. There is insufficient antecedent basis for this limitation in the claim. For the purpose of compact prosecution, examiner is interpreting this limitation to recite “the story content received by the second user” Please see prior art rejection below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim does not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to a signal per se. In applicant’s specification, applicant discloses the computer-readable medium without disclosing it as a non-transitory medium, and thus, the medium could be interpreted as a signal per se under the broadest reasonable interpretation of the claim.  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. 101 as covering non-statutory subject matter.  See In re Nuijten, 500 F.3d 1346, 1354 (Fed. Cir. 2007) (finding that transitory embodiments amounted to findings of non-statutory subject matter under the broadest reasonable interpretation of the claims).
Applicant is advised to amend the claim to recite “non-transitory computer-readable medium” to overcome this rejection under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-12, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Edwards et al. (US-8694896) in view of Snell et al. (US-20220005129), and further in view of Berger et al. (US-8554020).
Claim 1
Edwards teaches the following limitations:
A computer-implemented method for creating a photo story by a plurality of 5collaborators each capable of supplying story content over a network, the computer-implemented method comprising (Col. 6 Lines 9-11 A computerized method for creating a story by a plurality of collaborators each capable of supplying story content associated with a story concept over a network; Col. 1 Lines 64-66 Multiple types of content can be contributed to the story, including text, graphics, still images):

publishing the combined story content as photo story game based on communications over the network to improve the engagement of the user in a platform (Col 1. Lines 43-56 An online collaborative story system creates a story from content received from multiple collaborators… The finished story is published for either public access or for private access by only the originator and collaborators… the originator and/or collaborators may be rewarded for participating in the creation of the story).

However, Edwards does not explicitly teach the following limitations:
receiving, at a computing device associated at least with a second user, a trigger created by a first user, wherein the first user and the second user are selected from the plurality of collaborators each capable of supplying the story content:

displaying, on a user interface of the computing device associated at least with the second user, at least a photo and a caption associated with the photo uploaded by the first user, the photo and the caption are displayed when the second user clicks on the received trigger:

enabling, by the computing device, the second user to post new photo and the caption:

determining the context of the image and caption of the second user;

Snell, in the same field of endeavor, teaches the following limitations:
receiving, at a computing device associated at least with a second user ([0059] the computing device 102 may retrieve either time-constrained videos and sequences), a trigger created by a first user, wherein the first user and the second user are selected from the plurality of collaborators each capable of supplying the story content ([0199] … sharing time-constrained videos or sequences outside the system, on other social networks, or through emails or text messages to other individuals; [0200] … when a second user invited by the first user subsequently views, combines, or shares time-constrained videos or sequences):

displaying, on a user interface of the computing device associated at least with the second user ([0051] The computing device 100 can be any… tablet, or notebook computer… mobile telephone or other portable telecommunication device; [0155] The method additionally includes providing, by the computing device, to a second user, the time-constrained video), at least a photo and a caption associated with the photo ([0008] the at least one time-constrained video including a plurality of content selected from a group consisting of… graphical content including a caption) uploaded by the first user ([0270] (a) posting a first item of content 1802 by a first user), the photo and the caption are displayed when the second user clicks on the received trigger ([0199] … sharing time-constrained videos or sequences outside the system, on other social networks, or through emails or text messages to other individuals; [0200] … when a second user invited by the first user subsequently views, combines, or shares time-constrained videos or sequences):

enabling, by the computing device, the second user to post new photo and the caption ([0008] the at least one time-constrained video including a plurality of content selected from a group consisting of… graphical content including a caption; [0270] (b) posting a second item of content 1804 by a second user):

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the multimedia story capabilities of Edwards with the limitations of “receiving, at a computing device associated at least with a second user, a trigger created by a first user, wherein the first user and the second user are selected from the plurality of collaborators each capable of supplying the story content,” “displaying, on a user interface of the computing device associated at least with the second user, at least a photo and a caption associated with the photo uploaded by the first user, the photo and the caption are displayed when the second user clicks on the received trigger,” “enabling, by the computing device, the second user to post new photo and the caption,” and “determining the context of the image and caption of the second user,” as taught by Snell. One of ordinary skill in the art would have been motivated to make this modification for the benefit of allowing other users to easily contribute to the story, thereby encouraging input from a larger number of users, and thus increasing user engagement (Snell – [0003]). These inventions, when viewed in a combined state, would yield predictable results in creating a photo story from combined content.

Berger, in the same field of endeavor, teaches the following limitations:
determining the context of the image and caption of the second user (Col. 1 Lines 60-63 analyzing the photos and the metadata associated with the photos; responsively grouping the photos into a plurality of different photo stories based on the analysis of the photos and the metadata associated with the photos);

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the multimedia story capabilities of Edwards with the limitations of “determining the context of the image and caption of the second user,” as taught by Berger. One of ordinary skill in the art would have been motivated to make this modification for the benefit of automatic creation of the photo story without manual user input, thereby saving significant time and effort, and thus increasing user engagement and satisfaction (Berger – Col. 1 Lines 33-39). These inventions, when viewed in a combined state, would yield predictable results in creating a photo story from a group of photos.

Claim 2
Edwards, in combination with Snell and Berger, as taught in Claim 1 above, teaches those respective limitations.
Edwards further teaches the following limitations:
wherein the story content is associated with the photo or audio-video story concept (Col. 2 Lines 46-49 The story concept also specifies the types of content that will be used to create the story including text, graphics, still images, video, audio and/or a mix of multimedia data types).

Claim 3
Edwards, in combination with Snell and Berger, as taught in Claim 1 above, teaches those respective limitations.
Edwards does not explicitly teach the following limitations:
wherein determining the context of the photo and caption of the second user using an artificial intelligence and/or image processing methods to match the context of photos with or without captions of the first user, and to arrange in an order to create a story.

Berger, in the same field of endeavor, teaches the following limitations:
wherein determining the context of the photo and caption of the second user using an artificial intelligence and/or image processing methods to match the context of photos with or without captions of the first user (Col. 7 Lines 42-54 A face recognition engine 402 is included in one embodiment for analyzing pictures of people and generating facial "signatures" to uniquely identify the faces of those people. For example, in one embodiment, the face recognition engine 402 is executed on all of the photos in the user's contacts database 210, thereby generating facial signatures for all of the user's contacts and storing the results in the stationery service database 115. The facial signatures may then be used to identify the contacts in subsequent pictures uploaded by the user 405, as described below. Alternatively, the user may simply train the facial recognition engine 402 by uploading photos and identifying the individuals shown in each of the photos; Col. 8 Lines 62-66 if people are identified in each photo (either automatically by the face recognition engine 402 or manually by the user), the photo story template engine 401 may create separate photo stories for each identified person or group of people), and to arrange in an order to create a story (Col. 9 Lines 13-19 Regardless of how the photos are divided between photo stories, the photo story template engine 401 then suggests photo story template designs for each photo story based on the attributes of the photo story. The goal is to suggest a design that best suits the story and automatically arrange the pictures in the design template to reduce the work required by the end user).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the multimedia story capabilities of Edwards with the limitations of “determining the context of the photo and caption of the second user using an artificial intelligence and/or image processing methods to match the context of photos with or without captions of the first user, and to arrange in an order to create a story,” as taught by Berger. One of ordinary skill in the art would have been motivated to make this modification for the benefit of automatic creation of the photo story without manual user input, thereby saving significant time and effort, and thus increasing user engagement and satisfaction (Berger – Col. 1 Lines 33-39). These inventions, when viewed in a combined state, would yield predictable results in creating a photo story from a group of photos.

Claim 5
Edwards, in combination with Snell and Berger, as taught in Claim 1 above, teaches those respective limitations.
Edwards does not explicitly teach the following limitations:
triggering the second user from the plurality of collaborators to participate or collaborate, wherein the triggering comprises sending an email, a notification, a SMS message, or a chat message.

Snell, in the same field of endeavor, teaches the following limitations:
triggering the second user from the plurality of collaborators to participate or collaborate, wherein the triggering comprises sending an email, a notification, a SMS message, or a chat message ([0199] … sharing time-constrained videos or sequences outside the system, on other social networks, or through emails or text messages to other individuals; [0200] … when a second user invited by the first user subsequently views, combines, or shares time-constrained videos or sequences).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the multimedia story capabilities of Edwards with the limitations of “triggering the second user from the plurality of collaborators to participate or collaborate, wherein the triggering comprises sending an email, a notification, a SMS message, or a chat message,” as taught by Snell. One of ordinary skill in the art would have been motivated to make this modification for the benefit of allowing other users to easily contribute to the story, thereby encouraging input from a larger number of users, and thus increasing user engagement (Snell – [0003]). These inventions, when viewed in a combined state, would yield predictable results in creating a photo story from combined content.

Claim 6
Edwards, in combination with Snell and Berger, as taught in Claim 1 above, teaches those respective limitations.
Edwards does not explicitly teach the following limitations:
wherein second user can may further create a trigger and trigger the story with other users over the network to collaborate.

Snell, in the same field of endeavor, teaches the following limitations:
wherein second user can may further create a trigger and trigger the story with other users over the network to collaborate ([0005] These approaches provide users with the ability to instantly capture a human moment, combine the moment with other content and share the completed “work” with other users who may then modify and/or reuse that work in an original way. Further, the new “work” can be created independent of the original creator other than inclusion of at least some of the original content in the new “work.”; [0006] the recipient of a first time-constrained video can add their own video to the original or add someone else's video (for example, a funny meme) to the original. Additional users can then be engaged and empowered when this new “work” is created and shared because the “work” can be used again in yet another new “work.”).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the multimedia story capabilities of Edwards with the limitations of “wherein second user can may further create a trigger and trigger the story with other users over the network to collaborate,” as taught by Snell. One of ordinary skill in the art would have been motivated to make this modification for the benefit of allowing other users to easily contribute to the story, thereby encouraging input from a larger number of users, and thus increasing user engagement (Snell – [0003]). These inventions, when viewed in a combined state, would yield predictable results in creating a photo story from combined content.

Claim 7
Edwards, in combination with Snell and Berger, as taught in Claim 1 above, teaches those respective limitations.
Edwards further teaches the following limitations:
enabling, by the computing device, the second user to perform at least one of: like the photo and the caption, view the photo and the caption, share the photo and the caption. follow the first user, comment on the photo and the caption, report on the photo and the caption, edit the additional data, delete the additional data, add a photo with an interesting caption similar or related to the image of the first user and report on the first user (Col. 1 Lines 46-50 The originator also designates himself or one or more of the collaborators as an editor for the story. The editor decides what content contributed by the collaborators will be accepted for inclusion in the story; Col. 5 Lines 18-25 the editor(s) send their votes on the new posted content to the collaborative story server, which processes the content as illustrated in FIG. 2C. A process content method 240 executing on the server receives the votes of the editor(s) at block 241 and determines whether the editor(s) have approved the content for inclusion in the story (block 243). If not, the content is deleted from the working story area).

Claim 8
Edwards, in combination with Snell and Berger, as taught in Claim 1 above, teaches those respective limitations.
Edwards further teaches the following limitations:
publishing the story for viewing over the network (Col. 2 Lines 65-67 Once the story is finished, the story is posted to a published story area 113 where it may be publicly available for other users, i.e. viewer).

Claim 9
Edwards, in combination with Snell and Berger, as taught in Claim 1 above, teaches those respective limitations.
Edwards further teaches the following limitations:
wherein the recommend additional data received from the second user of the plurality of collaborators is different than the photo and the 25caption received from the first user of the plurality of collaborators (Col. 2 Lines 46-60 The story concept also specifies the types of content that will be used to create the story including text, graphics, still images, video, audio and/or a mix of multimedia data types...The originator 103 may also act as a collaborator by uploading content to the working content area 111. The content contributed by the collaborators may be different, e.g., one collaborator may supply an image for a scene while a second collaborator provides text related to the image).
Examiner Note: the text along with the still images of Edwards correspond to the photo and caption of the claimed invention. The originator of Edwards corresponds to the first user of the claimed invention.

Claim 10
Edwards, in combination with Snell and Berger, as taught in Claim 1 above, teaches those respective limitations.
Edwards further teaches the following limitations:
determining a reward for each of the plurality of collaborators submitting the selected story content (Col. 1 Lines 55-56 the originator and/or collaborators may be rewarded for participating in the creation of the story).

Claim 11
Edwards teaches the following limitations:
A computer device for creating a photo story by a plurality of collaborators each capable of supplying story content over a network, the computer device including: 28a processor, and a memory storing data including data records of the plurality of collaborators, wherein the processor is configured to (Col. 3 Lines 17-21 One embodiment of a computer system suitable for use as the collaborative story server computer 101 is illustrated in FIG. 1C. The computer system 140, includes a processor 150, memory 155 and input/output capability 160 coupled to a system bus):

The remainder of the claim is rejected using the same rationale as Claim 1.

Claim 12
Edwards, in combination with Snell and Berger, as taught in Claim 11 above, teaches those respective limitations.
The remainder of the claim is rejected using the same rationale as Claim 2.

Claim 14
Edwards, in combination with Snell and Berger, as taught in Claim 11 above, teaches those respective limitations.
The remainder of the claim is rejected using the same rationale as Claim 3.

Claim 15
Edwards, in combination with Snell and Berger, as taught in Claim 11 above, teaches those respective limitations.
The remainder of the claim is rejected using the same rationale as Claim 5.

Claim 16
Edwards, in combination with Snell and Berger, as taught in Claim 11 above, teaches those respective limitations.
The remainder of the claim is rejected using the same rationale as Claim 9.

Claim 17
Edwards, in combination with Snell and Berger, as taught in Claim 11 above, teaches those respective limitations.
The remainder of the claim is rejected using the same rationale as Claim 10.

Claim 18
Edwards, in combination with Snell and Berger, as taught in Claim 11 above, teaches those respective limitations.
The remainder of the claim is rejected using the same rationale as Claim 8.

Claim 19
Edwards teaches the following limitations:
A computer-readable medium containing instructions to configure a processor to perform a method for creating a photo story by a plurality of collaborators each capable of supplying story content over a network, the method comprising (Col. 3 Lines 26-36 Input/output 160 also encompasses various types of computer-readable media, including any type of storage device that is accessible by the processor... Input/output and related media 160 store the computer-executable instructions for the operating system and methods of the present invention):

The remainder of the claim is rejected using the same rationales as Claims 1 and 3.

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Edwards et al. (US-8694896) in view of Snell et al. (US-20220005129), and further in view of Berger et al. (US-8554020) and Spicer et al. (US-20160149843).

Claim 4
Edwards, in combination with Snell and Berger, as taught in Claim 1 above, teaches those respective limitations.
Edwards does not explicitly teach the following limitations:
initiating, by the computing device, a total activation time (TAT) for receiving story content over the network from the plurality of collaborators starts when the second user clicks on the received trigger: or initiating, by the computing device. a total activation time (TAT) pre-defined by the first user, for receiving story content over the network from the plurality of collaborators starts when the second user clicks on the received trigger.

Spicer, in the same field of endeavor, teaches the following limitations:
initiating, by the computing device, a total activation time (TAT) for receiving story content over the network from the plurality of collaborators starts when the second user clicks on the received trigger: or initiating, by the computing device. a total activation time (TAT) pre-defined by the first user, for receiving story content over the network from the plurality of collaborators starts when the second user clicks on the received trigger ([0047] The exemplary process 300 proceeds to operation 370, where it is determined that the template is completed and ready to be converted to an electronic multimedia composition, such as a greeting card or group album. Various methods of determining the completion of the selected template can be utilized. For example, the initiator can place a pre-determined time limit, where the selected template must be completed within a pre-determined number of hours, days or weeks. Upon expiration of the time limit, the contents of the template are locked, preventing any further changes (e.g., additions, deletions and/or modifications) to the completed template).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the multimedia story capabilities of Edwards with the limitations of “initiating, by the computing device, a total activation time (TAT) for receiving story content over the network from the plurality of collaborators starts when the second user clicks on the received trigger: or initiating, by the computing device. a total activation time (TAT) pre-defined by the first user, for receiving story content over the network from the plurality of collaborators starts when the second user clicks on the received trigger,” as taught by Spicer. One of ordinary skill in the art would have been motivated to make this modification for the benefit of making sure that the collaborators submit their content within a reasonable timeframe, thereby allowing the system to have everything it needs to analyze the content and arrange it in a coherent way, and thus ensuring completion of the story. These inventions, when viewed in a combined state, would yield predictable results in creating a photo story from combined content.

Claim 13
Edwards, in combination with Snell and Berger, as taught in Claim 11 above, teaches those respective limitations.
Edwards further teaches the following limitations:
determine of the selected story content is conducted by online voting conducted over the network (Col. 5 Lines 18-24 the editor(s) send their votes on the new posted content to the collaborative story server, which processes the content as illustrated in FIG. 2C. A process content method 240 executing on the server receives the votes of the editor(s) at block 241 and determines whether the editor(s) have approved the content for inclusion in the story): or determine of the selected story content is conducted by the first user (Col. 2 Lines 61-63 The originator, or one or more collaborators, acts as an editor to decide what portions of the uploaded content will be used in the story); and

deleting remaining story content other than the determined story content (Col. 5 Lines 21-26 A process content method 240 executing on the server receives the votes of the editor(s) at block 241 and determines whether the editor(s) have approved the content for inclusion in the story (block 243). If not, the content is deleted from the working story area at block 245 and the method 240 terminates):

The remainder of the claim is rejected using the same rationale as Claim 4.

Conclusion
The prior art made of record and not relied upon, considered pertinent to applicant’s disclosure or directed to the state of art, is listed on the enclosed PTO-892.
Paul (US-10623917-B1) describes systems and methods for generating digital shared story compositions which may include (1) receiving, via an instance of a social media application running on a user's computing device, (i) a first user input initiating the creation of a shared story configured to include a collection of individual story compositions from different contributors and (ii) a second user input selecting one or more members of a social media platform associated with the social media application as contributors to the shared story, (2) creating the shared story with the selected members as contributors, and (3) adding, to the shared story, a digital story composition created by an additional user who was selected as a contributor via the second user input.
Boyd et al. (US-20200358731-A1) describes a system where the functionality of electronic messaging software and systems is improved by automatically analyzing media content associated with a user and generating collections of such content (e.g., “stories”) based on varying criteria.
Shamma (US-11093839-B2) describes a method that includes generating a group from media objects based on a combination of a script of sequential events and an actor associated with one or more of the media objects in the script, segmenting the group into segments each including one or more of the media objects, based on clustering or classification, providing titling and captioning for the segments, and generating filter and annotation recommendations based on knowledge associations in the media objects, data, and the combination of the script and the actor, across the media objects of the group.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARMA EL-CHANTI whose telephone number is (571)272-3404. The examiner can normally be reached M-Th 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on (571)272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARMA A EL-CHANTI/Examiner, Art Unit 4164                                                                                                                                                                                                        

/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627